        Case 2:20-cv-09092 Document 1 Filed 10/02/20 Page 1 of 13 Page ID #:1




 1   MATT VALENTI, ESQ. (State Bar No. 253978)
     E-mail: mattvalenti@valentilawapc.com
 2
     VALENTI LAW APC
 3   Mail: P.O. Box 712533
     San Diego, CA 92171-2533
 4
     Phone: (619) 540-2189
 5
     Attorney for Plaintiff
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10
11
     RAUL URIARTE-LIMON,                      Case No.:
12
13                Plaintiff,                COMPLAINT FOR DENIAL OF
                                            CIVIL RIGHTS AND ACCESS TO
14     vs.                                  PUBLIC FACILITIES TO
                                            PHYSICALLY DISABLED PERSONS
15                                          IN VIOLATION OF THE
                                            AMERICANS WITH DISABILITIES
16   V & A RESTAURANTS, INC., a             ACT OF 1990, (42 U.S.C. §12101, et
     California corporation; and DOES 1-10, seq.) AND THE UNRUH CIVIL
17                                          RIGHTS ACT, (CALIFORNIA CIVIL
                                            CODE §51, et seq.)
                  Defendants.
18
                                            DEMAND FOR JURY TRIAL
19
20
21
22
23
24
25
26
27
28

                                       COMPLAINT - 1
         Case 2:20-cv-09092 Document 1 Filed 10/02/20 Page 2 of 13 Page ID #:2




 1          Plaintiff RAUL URIARTE-LIMON (hereinafter referred to as “Plaintiff”)
 2   complains of V & A RESTAURANTS, INC., a California corporation; and DOES
 3   1-10 (each, individually a “Defendant” and collectively “Defendants”) and alleges
 4   as follows:
 5                                      I.      PARTIES
 6         1.      Plaintiff RAUL URIARTE-LIMON is a California resident and a
 7   qualified physically disabled person. He cannot walk due to paraplegia and uses a
 8   wheelchair for mobility.
 9         2.      Defendants V & A RESTAURANTS, INC., a California corporation;
10   and DOES 1-10 are and were the owners, operators, lessors and/or lessees of the
11   subject business, property, and facility at all times relevant in this Complaint.
12         3.      Plaintiff does not know the true names of Defendants, their business
13   capacities, their ownership connection to the property and business, or their
14   relative responsibilities in causing the access violations herein complained of, and
15   alleges a joint venture and common enterprise by all such Defendants. Plaintiff is
16   informed and believes that each of the Defendants herein, including DOES 1
17   through 10, inclusive, is responsible in some capacity for the events herein alleged,
18   or is a necessary party for obtaining appropriate relief. Plaintiff will seek leave to
19   amend when the true names, capacities, connections, and responsibilities of the
20   Defendants and Does 1 through 10, inclusive, are ascertained.
21         4.      Defendants operate and operated the restaurant doing business as El
22   Pescador Mexican Grill (“Restaurant”) located at 2322 S Mountain Avenue,
23   Ontario CA 91761 (“Subject Property”) at all relevant times.
24         5.      Plaintiff alleges that the Defendants have been and are the owners,
25   franchisees, lessees, general partners, limited partners, agents, trustees, employees,
26   subsidiaries, partner companies and/or joint ventures of each of the other
27   Defendants, and performed all acts and omissions stated herein within the course
28   and scope of such relationships causing the damages complained of herein.

                                             COMPLAINT - 2
         Case 2:20-cv-09092 Document 1 Filed 10/02/20 Page 3 of 13 Page ID #:3




 1                           II.    JURISDICTION AND VENUE
 2          6.     This Court has subject matter jurisdiction over this action pursuant to
 3   28 U.S.C. §1331 and §1343(a)(3) and (a)(4) for violations of the Americans with
 4   Disabilities Act of 1990, U.S.C. §12101, et seq.
 5          7.     Pursuant to supplemental jurisdiction, an attendant and related cause
 6   of action, arising out of the same nucleus of operative facts and arising out of the
 7   same transactions, is also brought under California’s Unruh Civil rights Act, which
 8   expressly incorporates the Americans with Disabilities Act.
 9          8.     Venue is proper in this court pursuant to 28 U.S.C. U.S.C. §1391(b)
10   and is founded on the fact that the real property which is the subject of this action
11   is located in this district and that Plaintiff’s causes of action arose in this district.
12                                         III.   FACTS
13          9.     Plaintiff uses a wheelchair for mobility and travels by means of a
14   specially equipped van. Plaintiff prides himself on not just his independence but
15   also on empowering other disabled persons.
16          10.    Defendants’ business is open to the public, a place of public
17   accommodation, and a business establishment.
18          11.    Plaintiff went to the Restaurant on October 1, 2020 to eat.
19          12.    Unfortunately, during Plaintiff’s visit to the Restaurant, Defendants
20   did not offer persons with disabilities with equivalent facilities, privileges,
21   advantages, and accommodations offered to other persons.
22          13.    Plaintiff encountered barriers that interfered with and denied Plaintiff
23   the ability to use and enjoy the goods, services, privileges, advantages, and
24   accommodations offered by Defendants at the Subject Property.
25          14.    Parking for patrons visiting the Subject Property is among the
26   facilities, privileges advantages, and accommodations offered by Defendants.
27
28

                                            COMPLAINT - 3
         Case 2:20-cv-09092 Document 1 Filed 10/02/20 Page 4 of 13 Page ID #:4




 1          15.    When parking is provided, there must be at least one marked
 2   accessible parking space designated and marked for disabled persons. 2010 ADA
 3   Standards §§ 502; 502.3
 4          16.    However, although the Restaurant has marked accessible spaces, they
 5   are all obstructed by outdoor seating and umbrellas, and have been rendered
 6   unavailable for parking by disabled customers like Plaintiff.
 7          17.    In addition, due to the loss of marked accessible parking spaces,
 8   access aisles, and paths of travel, there is no accessible route from the site’s arrival
 9   points to the entrance of the Restaurant. 2010 ADA Standards §206.2.1.
10          18.    Plaintiff personally encountered these barriers.
11          19.    These inaccessible conditions denied Plaintiff full and equal access
12   and caused him difficulty, humiliation, and frustration.
13          20.    The barriers existed during Plaintiff’s visit to the Restaurant on
14   October 1, 2020.
15          21.    Plaintiff alleges that Defendants knew that the architectural barriers
16   prevented equal access. Plaintiff will prove that Defendants had actual knowledge
17   that the architectural barriers prevented equal access and that the noncompliance
18   with the Americans with Disabilities Act and Title 24 of the California Building
19   Code regarding accessible features was intentional.
20          22.    Plaintiff intends to return to Defendants’ public accommodation
21   facilities in the near future. Plaintiff is currently deterred from returning because of
22   the knowledge of barriers to equal access that continue to exist at Defendants’
23   facilities that relate to Plaintiff’s disabilities.
24          23.    Defendants have failed to maintain in working and useable conditions
25   those features necessary to provide ready access to persons with disabilities. 28
26   C.F.R. §36.211(a).
27          24.    Defendants have the financial resources to remove these barriers
28   without much expense or difficulty in order to make their Property more accessible

                                              COMPLAINT - 4
         Case 2:20-cv-09092 Document 1 Filed 10/02/20 Page 5 of 13 Page ID #:5




 1   to their mobility impaired customers. These barriers are readily achievable to
 2   remove. The United States Department of Justice has identified that these types of
 3   barriers are readily achievable to remove.
 4             25.   To date, Defendants refuse to remove these barriers, in violation of
 5   the law, willfully depriving disabled persons including Plaintiff of important civil
 6   rights.
 7             26.   On information and belief, the Plaintiff alleges that the Defendants’
 8   failure to remove these barriers was intentional because the barriers are logical and
 9   obvious. During all relevant times Defendants had authority, control and dominion
10   over these conditions and therefore the absence of accessible facilities was not a
11   mishap but rather an intentional act.
12             27.   The barriers to access are listed above without prejudice to Plaintiff
13   citing additional barriers to access by an amended complaint after inspection by
14   Plaintiff’s access consultant. Oliver v. Ralphs Grocery Co., 654 F.3d 903 (9th Cir.
15   2011); Doran v. 7-Eleven, Inc., 524 F.3d 1034 (9th Cir. 2008); Chapman v. Pier
16   One Imports (USA), Inc., 631 F.3d 939 (9th Cir. 2011). All of these barriers to
17   access render the premises inaccessible to physically disabled persons who are
18   mobility impaired, such as Plaintiff, and are barriers Plaintiff may encounter when
19   he returns to the premises. All facilities must be brought into compliance with all
20   applicable federal and state code requirements, according to proof.
21                                 FIRST CAUSE OF ACTION
22                   Violation of the Americans With Disabilities Act of 1990
23                                   (42 U.S.C. §12101, et seq.)
24                                    (Against All Defendants)
25             28.   Plaintiff alleges and incorporates by reference, as if fully set forth
26   again herein, each and every allegation contained in all prior paragraphs of this
27   complaint.
28

                                             COMPLAINT - 5
         Case 2:20-cv-09092 Document 1 Filed 10/02/20 Page 6 of 13 Page ID #:6




 1         29.    More than thirty years ago, the 101st United States Congress found
 2   that although “physical or mental disabilities in no way diminish a person’s right to
 3   fully participate in all aspects of society, yet many people with physical or mental
 4   disabilities have been precluded from doing so because of discrimination…in such
 5   critical areas as employment, housing, public accommodations, education,
 6   transportation, communication, recreation, institutionalization, health services,
 7   voting, and access to public services.” 42 U.S.C. §12101(a).
 8         30.    In 1990 Congress also found that “the Nation’s proper goals regarding
 9   individuals with disabilities are to assure equality of opportunity, full participation,
10   independent living, and economic self-sufficiency for such individuals,” but that
11   “the continuing existence of unfair and unnecessary discrimination and prejudice
12   denies people with disabilities the opportunity to compete on an equal basis and to
13   pursue those opportunities for which our free society is justifiably famous.” 42
14   U.S.C. §12101(a).
15         31.    In passing the Americans with Disabilities Act of 1990, which was
16   signed into law by President George H. W. Bush on July 26, 1990 (hereinafter the
17   “ADA”), Congress stated as its purpose:
18         “It is the purpose of this Act
19
           (1) to provide a clear and comprehensive national mandate for the
20         elimination of discrimination against individuals with disabilities;
21
           (2) to provide clear, strong, consistent, enforceable standards
22         addressing discrimination against individuals with disabilities;
23
           (3) to ensure that the Federal Government plays a central role in
24         enforcing the standards established in this Act on behalf of individuals
25         with disabilities; and

26         (4) to invoke the sweep of congressional authority, including the power
27         to enforce the fourteenth amendment and to regulate commerce, in
           order to address the major areas of discrimination faced day to-day by
28         people with disabilities.”

                                            COMPLAINT - 6
         Case 2:20-cv-09092 Document 1 Filed 10/02/20 Page 7 of 13 Page ID #:7




 1
     42 USC §12101(b).
 2
 3         32.    As part of the ADA, Congress passed “Title III – Public
 4   Accommodations and Services Operated by Private Entities” (42 U.S.C. §12181 et
 5   seq.). Title III of the ADA prohibits discrimination against any person “on the
 6   basis of disability in the full and equal enjoyment of the goods, services, facilities,
 7   privileges, advantages, or accommodations of any place of public accommodation
 8   by any person who owns, leases (or leases to), or operates a place of public
 9   accommodation.” 42 U.S.C. §12182(a).
10         33.    The specific prohibitions against discrimination include, inter alia, the
11   following:
12      • 42 U.S.C. §12182(b)(1)(A)(ii): “Participation in Unequal Benefit. - It
13        shall be discriminatory to afford an individual or class of individuals,
          on the basis of a disability or disabilities of such individual or class,
14        directly, or through contractual, licensing, or other arrangements, with
15        the opportunity to participate in or benefit from a good, service, facility,
          privilege, advantage, or accommodation that is not equal to that
16        afforded to other individuals.”
17
        • 42 U.S.C. §12182(b)(2)(A)(ii): “a failure to make reasonable
18        modifications in policies, practices, or procedures when such
19        modifications are necessary to afford such goods, services, facilities,
          privileges, advantages, or accommodations to individuals with
20        disabilities...;”
21
        • 42 U.S.C. §12182(b)(2)(A)(iii): “a failure to take such steps as may be
22
          necessary to ensure that no individual with a disability is excluded,
23        denied service, segregated, or otherwise treated differently than other
          individuals because of the absence of auxiliary aids and services...;”
24
25      • 42 U.S.C. §12182(b)(2)(A)(iv): “a failure to remove architectural
26        barriers, and communication barriers that are structural in nature, in
          existing facilities... where such removal is readily achievable;”
27
28

                                          COMPLAINT - 7
         Case 2:20-cv-09092 Document 1 Filed 10/02/20 Page 8 of 13 Page ID #:8




 1      • 42 U.S.C. §12182(b)(2)(A)(v): “where an entity can demonstrate that
 2        the removal of a barrier under clause (iv) is not readily achievable, a
          failure to make such goods, services, facilities, privileges, advantages,
 3        or accommodations available through alternative methods if such
 4        methods are readily achievable.”

 5
           34.    Plaintiff is a qualified individual with a disability as defined in the
 6
     Rehabilitation Act and in the Americans with Disabilities Act of 1990.
 7
           35.    The acts and omissions of Defendants set forth herein were in
 8
     violation of Plaintiff’s rights under the ADA and the regulations promulgated
 9
     thereunder, 28 C.F.R. Part 36 et seq.
10
           36.    The removal of each of the physical and policy barriers complained of
11
     by Plaintiff as hereinabove alleged, were at all times herein mentioned “readily
12
     achievable” under the standards of §12181 and §12182 of the ADA. Removal of
13
     each and every one of the architectural and/or policy barriers complained of herein
14
     was already required under California law. Further, on information and belief,
15
     alterations, structural repairs or additions since January 26, 1993, have also
16
     independently triggered requirements for removal of barriers to access for disabled
17
     persons per §12183 of the ADA. In the event that removal of any barrier is found
18
     to be “not readily achievable,” Defendants still violated the ADA, per
19
     §12182(b)(2)(A)(v) by failing to provide all goods, services, privileges, advantages
20
     and accommodations through alternative methods that were “readily achievable.”
21
           37.    On information and belief, as of the date of Plaintiff’s encounter at the
22
     premises and as of the filing of this Complaint, Defendants’ actions, policies, and
23
     physical premises have denied and continue to deny full and equal access to
24
     Plaintiff and to other mobility disabled persons in other respects, which violate
25
     Plaintiff’s right to full and equal access and which discriminate against Plaintiff on
26
     the basis of his disabilities, thus wrongfully denying to Plaintiff the full and equal
27
28

                                          COMPLAINT - 8
         Case 2:20-cv-09092 Document 1 Filed 10/02/20 Page 9 of 13 Page ID #:9




 1   enjoyment of the goods, services, facilities, privileges, advantages and
 2   accommodations, in violation of 42 U.S.C. §12182 and §12183 of the ADA.
 3          38.    Defendants’ actions continue to deny Plaintiff’s rights to full and
 4   equal access and discriminated and continue to discriminate against him on the
 5   basis of his disabilities, thus wrongfully denying to Plaintiff the full and equal
 6   enjoyment of Defendants’ goods, services, facilities, privileges, advantages and
 7   accommodations, in violation of the ADA, 42 U.S.C. §12182.
 8          39.    Further, each and every violation of the Americans With Disabilities
 9   Act of 1990 also constitutes a separate and distinct violation of California Civil
10   Code §51(f), §52, §54(c) and §54.1(d), thus independently justifying an award of
11   damages and injunctive relief pursuant to California law, including but not limited
12   to Civil Code §54.3 and §55.
13                             SECOND CAUSE OF ACTION
14                          Violation of the Unruh Civil Rights Act
15                            (California Civil Code §51, et seq.)
16                                  (Against All Defendants)
17          40.    Plaintiff alleges and incorporates by reference, as if fully set forth
18   again herein, each and every allegation contained in all prior paragraphs of this
19   complaint.
20          41.    California Civil Code §51 provides that physically disabled persons
21   are free and equal citizens of the state, regardless of their medical condition or
22   disability:
23          All persons within the jurisdiction of this state are free and equal, and
            no matter what their sex, race, color, religion, ancestry, national origin,
24
            disability, or medical condition are entitled to full and equal
25          accommodations, advantages, facilities, privileges, or services in all
            business establishments of every kind whatsoever.
26
27   California Civil Code §51(b) (emphasis added).
28

                                           COMPLAINT - 9
        Case 2:20-cv-09092 Document 1 Filed 10/02/20 Page 10 of 13 Page ID #:10




 1         42.    California Civil Code §51.5 also states, in part: “No business,
 2   establishment of any kind whatsoever shall discriminate against…any person in
 3   this state on account” of their disability.
 4         43.    California Civil Code §51(f) specifically incorporates (by reference)
 5   an individual’s rights under the ADA into the Unruh Act.
 6         44.    California Civil Code §52 provides that the discrimination by
 7   Defendants against Plaintiff on the basis of his disability constitutes a violation of
 8   the general antidiscrimination provisions of §51 and §52.
 9         45.    Each of Defendants’ discriminatory acts or omissions constitutes a
10   separate and distinct violation of California Civil Code §52, which provides that:
11         Whoever denies, aids or incites a denial, or makes any discrimination
           or distinction contrary to section 51, 51.5, or 51.6 is liable for each and
12
           every offense for the actual damages, and any amount that may be
13         determined by a jury, or a court sitting without a jury, up to a maximum
           of three times the amount of actual damage but in no case less than four
14
           thousand dollars ($4,000), and any attorney’s fees that may be
15         determined by the court in addition thereto, suffered by any person
16         denied the rights provided in Section 51, 51.5, or 51.6.

17         46.    Any violation of the Americans with Disabilities Act of 1990
18   constitutes a violation of California Civil Code §51(f), thus independently
19   justifying an award of damages and injunctive relief pursuant to California law,
20   including Civil Code §52. Per Civil Code §51(f), “A violation of the right of any
21   individual under the Americans with Disabilities Act of 1990 (Public Law 101-
22   336) shall also constitute a violation of this section.”
23         47.    The actions and omissions of Defendants as herein alleged constitute a
24   denial of access to and use of the described public facilities by physically disabled
25   persons within the meaning of California Civil Code §51 and §52.
26         48.    As a proximate result of Defendants’ action and omissions,
27   Defendants have discriminated against Plaintiff in violation of Civil Code §51 and
28

                                          COMPLAINT - 10
        Case 2:20-cv-09092 Document 1 Filed 10/02/20 Page 11 of 13 Page ID #:11




 1   §52, and are responsible for statutory, compensatory and actual damages to
 2   Plaintiff, according to proof.
 3                                    PRAYER FOR RELIEF
 4          Plaintiff has no adequate remedy at law to redress the wrongs suffered as set
 5   forth in this Complaint. Plaintiff has suffered and will continue to suffer
 6   irreparable injury as a result of the unlawful acts, omissions, policies, and
 7   practices of the Defendants as alleged herein, unless Plaintiff is granted the relief
 8   he requests. Plaintiff and Defendants have an actual controversy and opposing
 9   legal positions as to Defendants’ violations of the laws of the United States and
10   the State of California.
11          The need for relief is critical because the civil rights at issue are paramount
12   under the laws of the United States of America and the State of California.
13          WHEREFORE, Plaintiff prays judgment against Defendants, and each of
14   them, as follows:
15         1.     Issue a preliminary and permanent injunction directing Defendants as
16   current owners, operators, lessors, and/or lessees of the Subject Property and
17   premises to modify the above described property, premises, policies and related
18   facilities to provide full and equal access to all persons, including persons with
19   physical disabilities; and issue a preliminary and permanent injunction pursuant to
20   ADA §12188(a) and state law directing Defendants to provide facilities and
21   services usable by Plaintiff and similarly situated persons with disabilities, and
22   which provide full and equal access, as required by law, and to maintain such
23   accessible facilities once they are provided; to cease any discriminatory policies;
24   and to train Defendants’ employees and agents how to recognize disabled persons
25   and accommodate their rights and needs;
26         2.     Retain jurisdiction over the Defendants until such time as the Court is
27   satisfied that Defendants’ unlawful policies, practices, acts and omissions, and
28

                                          COMPLAINT - 11
       Case 2:20-cv-09092 Document 1 Filed 10/02/20 Page 12 of 13 Page ID #:12




 1   maintenance of physically inaccessible public facilities and policies as complained
 2   of herein no longer occur, and cannot recur;
 3        3.     Award to Plaintiff all appropriate damages, including but not limited
 4   to actual and statutory damages according to proof;
 5        4.     Award to Plaintiff all reasonable attorney fees, litigation expenses,
 6   and costs of this proceeding pursuant to 42 U.S.C §12205 and California Civil
 7   Code §52; and
 8        5.     Grant such other and further relief as this Court may deem just and
 9   proper.
10
11   DATED: October 2, 2020                         VALENTI LAW APC
12
13                                           By: /s/ Matt Valenti
14                                               Matt Valenti, Esq.
                                                 Attorney for Plaintiff
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                        COMPLAINT - 12
       Case 2:20-cv-09092 Document 1 Filed 10/02/20 Page 13 of 13 Page ID #:13




 1                                   JURY DEMAND
 2         Plaintiff hereby demands a trial by jury for all claims and issues for which a
 3   jury is permitted.
 4
 5
 6   DATED: October 2, 2020                       VALENTI LAW APC
 7
 8                                           By: /s/ Matt Valenti
 9                                               Matt Valenti, Esq.
                                                 Attorney for Plaintiff
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                       COMPLAINT - 13
